9471639DETAILED ACTION

Status of Claims

This action is in reply to the application filed on September 10, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and have been examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nichol (US 2013/0087609 A1) in view of O’Rourke (US 2008/0086387 A1) further in view of Smith (US 2016/0371639 A1).

Claim 1

Nichol discloses the following limitations:

A computer-implemented system for medical device inventory management, the system comprising:

at least one scanner configured to scan a barcode provided on a medical device for a first plurality of medical device information associated with the medical device (see at least abstract and figure 1).
the at least one scanner integrated within a computing device configured to receive the first plurality of medical device information from the scanner, (see at least abstract, figure 1 and paragraph 006).
wherein the first plurality of medical device information comprises at least a unique device identifier (UDI) for the medical device; (see at least paragraphs 0051 and 0033).
Nichol does not explicitly discloses the following limitations, however, O’Rourke does:
a processor in operable communication with the computing device, the processor adapted to: interpret the first plurality of medical device information, via an interpreter; (see at least paragraphs 0052, 0064 and 0066).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use an interpreter in the invention of Nichol because it is one out of a variety of computer programs to transfer information (O’Rouke paragraph 0052). A person of ordinary skill in the art would have conceived the idea of creating such configuration. Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.
The combination Nichol/O’Rourke does not explicitly discloses the following limitation, however Smith does:
automatically pull from a local database a second plurality of medical device information associated with the medical device based on the interpreted first plurality of medical device information, wherein the second plurality of medical device information is stored on the local database comprising information from a Food and Drug Administration UDI database; (see at least paragraphs 0018, 0021, 0041, 0076, 0110, 0130 and 0134).
aggregate the first and second pluralities of medical device information, log the aggregated first and second pluralities of medical device information to a system database; (see at least paragraphs 0021, 0069 and 0076).
and display a visual rendering of the aggregated first and second pluralities of medical device information that is viewable on a graphical user interface; and (see at least paragraphs 0021, 0069 and 0076).

an inventory module in operable communication with the processor, the inventory module operable to: prepare a list of a plurality of medical devices; and log the list of the plurality of medical devices in the system database. (see at least abstract and paragraph 0018).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the combination Nichol/O’Rouke with the teachings in Smith in order to provide a comprehensive, integrated system to manage the logistics of medical device inventory (Smith paragraph 0017). A person of ordinary skill in the art would have conceived the idea of creating such configuration. Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.


Claim 2 

Furthermore, Nichol discloses the following limitations:

wherein the first plurality of medical device information further comprises an expiration date, lot number, serial number, and date of manufacture (see at least paragraphs 0033 and 0051). 

Claim 3
Furthermore, Nichol discloses the following limitations:

wherein the processor is further adapted to generate an alert to the user if the medical device being scanned is within 90 days of the expiration date or past the expiration date (see at least abstract, paragraphs 0033, 0036, 0056 and 0074).

Claim 4
Furthermore, Nichol discloses the following limitations:

wherein the alert is a visual indicator displayed on the interface (see at least abstract, paragraphs 0033, 0036, 0056 and 0074).
.

Claim 5
Furthermore Smith discloses the following limitations:

wherein the second plurality of medical device information comprises a model number, manufacturer, a manufacturer description, package quantity, package type, and/or recall information (see at least paragraphs 0018 and 0021).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the combination Nichol/O’Rouke with the teachings in Smith in order to provide a comprehensive, integrated system to manage the logistics of medical device inventory (Smith paragraph 0017). A person of ordinary skill in the art would have conceived the idea of creating such configuration. Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 6
Furthermore Smith discloses the following limitations:

wherein the processor is further adapted to generate an alert to the user if the medical device being scanned has an FDA recall. (see at least paragraphs 0018 and 0021).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the combination Nichol/O’Rouke with the teachings in Smith in order to provide a comprehensive, integrated system to manage the logistics of medical device inventory (Smith paragraph 0017). 

Claim 7
Nichol discloses color indicators (see at least paragraph 0036).  Furthermore Smith discloses the following limitations:

wherein the alert is a visual indicator displayed on the interface. (see at least paragraphs 0018 and 0021).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the combination Nichol/O’Rouke with the teachings in Smith in order to provide a comprehensive, integrated system to manage the logistics of medical device inventory (Smith paragraph 0017). A person of ordinary skill in the art would have conceived the idea of creating such configuration. Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.



Claim 8
Furthermore Smith discloses the following limitations:

 wherein the inventory module is further operable to inventory the aggregated first and second pluralities of medical device information from the plurality of medical devices. (see at least paragraphs 0021, 0069 and 0076).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the combination Nichol/O’Rouke with the teachings in Smith in order to provide a comprehensive, integrated system to manage the logistics of medical device inventory (Smith paragraph 0017). A person of ordinary skill in the art would have conceived the idea of creating such configuration. Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.


Claim 9
Furthermore Smith discloses the following limitations:

further comprising a document generator in operable communication with the computing device to transpose the aggregated first and second pluralities of medical device information for the plurality of medical devices from the system database to generate a document in a shareable format operable to be viewable on the graphical user interface and exported to an external user  (see at least abstract and paragraph 0018).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the combination Nichol/O’Rouke with the teachings in Smith in order to provide a comprehensive, integrated system to manage the logistics of medical device inventory (Smith paragraph 0017). A person of ordinary skill in the art would have conceived the idea of creating such configuration. Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 10

Furthermore Nichol discloses the following limitations:

wherein the graphical user interface comprises a device details interface configured to receive manually inputted medical device information (see at least paragraphs 0023, 0046 and 0057-0058).

Claim 12
Furthermore Smith discloses the following limitations:

further comprising taking inventory of the aggregated first and second pluralities of medical device information from the plurality of medical devices. (see at least abstract and paragraph 0018).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the combination Nichol/O’Rouke with the teachings in Smith in order to provide a comprehensive, integrated system to manage the logistics of medical device inventory (Smith paragraph 0017). A person of ordinary skill in the art would have conceived the idea of creating such configuration. Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 13
Furthermore Smith discloses the following limitations:

further comprising:

displaying the aggregated first and second pluralities of medical device information via a graphical user interface on the computing device; and (see at least abstract and paragraph 0021).

transposing, via a document generator, the aggregated first and second pluralities of medical device information from the system database into a document in a shareable format viewable on the graphical user interface (see at least abstract, paragraph 0018 and 0075).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the combination Nichol/O’Rouke with the teachings in Smith in order to provide a comprehensive, integrated system to manage the logistics of medical device inventory (Smith paragraph 0017). A person of ordinary skill in the art would have conceived the idea of creating such configuration. Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 14
Furthermore Smith discloses the following limitations:

further comprising exporting the document to an external user (see at least paragraphs 0108 and 0043).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the combination Nichol/O’Rouke with the teachings in Smith in order to provide a comprehensive, integrated system to manage the logistics of medical device inventory (Smith paragraph 0017). A person of ordinary skill in the art would have conceived the idea of creating such configuration. Moreover, the claimed subject matter would have been no more than 

Claim 15
Furthermore Smith discloses the following limitations:

wherein the inventory module is operable to sort the aggregated medical device information and present the medical devices in an order  (see at least abstract, paragraph 0018 and 0021).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the combination Nichol/O’Rouke with the teachings in Smith in order to provide a comprehensive, integrated system to manage the logistics of medical device inventory (Smith paragraph 0017). A person of ordinary skill in the art would have conceived the idea of creating such configuration. Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 16
Furthermore Smith discloses the following limitations:

further comprising the step of deleting all aggregated medical device information stored in the system database (see at least paragraph 0075).



As per claims 11 and 17-20, claims 11 and 17-20 recite substantially similar limitations to claims 1-6 and are therefore rejected using the same art and rationale set forth above.    

	

CONCLUSION

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to DENISSE ORTIZ whose telephone number is 571-270-5506.  The Examiner can normally be reached on Monday-Thursday 7:30am-8pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, NATHAN UBER can be reached at 571-270-3923.
 http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687

	





	/ALLEN C CHEIN/           Primary Examiner, Art Unit 3687